 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY JERMAINE MILES,                                 Case No. 1:19-cv-00824-EPG-HC

12                   Petitioner,                           ORDER GRANTING PETITIONER LEAVE
                                                           TO FILE AMENDED PETITION
13           v.
                                                           ORDER DIRECTING CLERK OF COURT
14   PEOPLE OF THE STATE OF                                TO MAIL PETITIONER BLANK HABEAS
     CALIFORNIA,                                           FORMS
15
                     Respondent.
16

17          Petitioner Larry Jermaine Miles is proceeding pro se with a petition for writ of habeas

18 corpus pursuant to 28 U.S.C. § 2254.

19                                                    I.

20                                             DISCUSSION

21          Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

22 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

23 to file a response, if it “plainly appears from the petition and any attached exhibits that the

24 petitioner is not entitled to relief in the district court.” Rule 4 of the Rules Governing Section

25 2254 Cases; see also McFarland v. Scott, 512 U.S. 849, 856 (1994).

26          A. Leave to Amend Petition to Sign Under Penalty of Perjury

27          Rule 2(c)(5) of the Rules Governing Section 2254 Cases states that the habeas petition

28 must “be signed under penalty of perjury by the petitioner.” Here, Petitioner did not sign the


                                                      1
 1 petition under penalty of perjury. (ECF No. 1). Accordingly, the Court will grant Petitioner the

 2 opportunity to file an amended petition. Petitioner must sign the amended petition under penalty

 3 of perjury.

 4              B. Exhaustion

 5              A petitioner in state custody who is proceeding with a petition for writ of habeas corpus

 6 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based

 7 on comity to the state court and gives the state court the initial opportunity to correct the state’s

 8 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

 9 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

10 providing the highest state court with a full and fair opportunity to consider each claim before

11 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

12 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

13              If Petitioner has not sought relief in the California Supreme Court for the claims that he

14 raises, the Court cannot proceed to the merits of those claims. 28 U.S.C. § 2254(b)(1). It appears

15 that Petitioner has not presented at least one of his claims to the California Supreme Court. (ECF

16 No. 1 at 6).1 It is possible, however, that Petitioner has presented all of his claims to the

17 California Supreme Court and failed to indicate this to the Court. Thus, Petitioner must inform

18 the Court whether all of his claims have been presented to the California Supreme Court, and if

19 possible, provide the Court with a copy of the petition filed in the California Supreme Court that
20 includes the claims now presented and a file stamp showing that the petition was indeed filed in

21 the California Supreme Court.

22                                                            II.

23                                                        ORDER

24              Accordingly, IT IS HEREBY ORDERED that:

25              1. Petitioner is GRANTED THIRTY (30) days from the date of service of this order in

26                  which to file an amended petition that is signed under penalty of perjury;

27              2. The Clerk of Court is DIRECTED to send Petitioner blank § 2254 habeas forms.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
 1          Petitioner is forewarned that failure to follow this order may result in a recommendation

 2 for dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s

 3 failure to prosecute or to comply with a court order may result in a dismissal of the action).

 4
     IT IS SO ORDERED.
 5

 6      Dated:    June 14, 2019                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
